Exhibit 10.12

 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

Dated as of July 31, 2007

By and Among

ITC^DELTACOM, INC.

and

THE INDIVIDUALS AND INVESTMENT FUNDS AFFILIATED WITH WELSH, CARSON,

ANDERSON & STOWE VIII, L.P. LISTED ON THE SIGNATURE PAGES HERETO

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    Purchase and Sale of Securities; Closing   

SECTION 1.01. Purchase and Sale of Securities

   1

SECTION 1.02. Closing

   2

SECTION 1.03. Deliveries

   2 ARTICLE II    Representations and Warranties of the Company   

SECTION 2.01. Organization, Standing, etc.

   2

SECTION 2.02. Capital Stock

   3

SECTION 2.03. Issuance of Securities

   5

SECTION 2.04. Authorization; Enforcement

   6

SECTION 2.05. Recapitalization

   6

SECTION 2.06. Absence of Changes

   7

SECTION 2.07. Compliance with Laws

   7

SECTION 2.08. No Conflicts; Consents

   8

SECTION 2.09. No Violation

   9

SECTION 2.10. Legal and Governmental Proceedings

   10

SECTION 2.11. Investment Company

   10

SECTION 2.12. Full Disclosure

   10

SECTION 2.13. Financial Statements; Books and Records

   11

SECTION 2.14. Taxes

   12

SECTION 2.15. Title to Properties

   12

SECTION 2.16. Intellectual Property

   13

SECTION 2.17. Environmental Matters

   14

SECTION 2.18. Transactions with Affiliates

   14

SECTION 2.19. No Shareholder Vote Required

   14

SECTION 2.20. Securities Act

   15

SECTION 2.21. General Solicitation

   15

SECTION 2.22. Integration

   15

SECTION 2.23. Solvency

   15

SECTION 2.24. No Brokers

   16

SECTION 2.25. Insurance

   16 ARTICLE III    Representations and Warranties of the WCAS Investors   

SECTION 3.01. Organization; Authorization; Enforcement

   16

SECTION 3.02. Compliance with Securities Act

   17

 

i



--------------------------------------------------------------------------------

SECTION 3.03. Accredited Investor Status

   17

SECTION 3.04. Reliance on Exemptions

   17

SECTION 3.05. Legends

   18

SECTION 3.06. Brokers

   18

SECTION 3.07. Own Account

   18

SECTION 3.08. Experience of WCAS Investors

   19

SECTION 3.09. Availability of Funds

   19 ARTICLE IV    Covenants   

SECTION 4.01. Reporting Status

   20

SECTION 4.02. Use of Proceeds

   20

SECTION 4.03. No Integration

   20

SECTION 4.04. Compliance with Laws

   20

SECTION 4.05. Publicity

   20

SECTION 4.06. Fees and Expenses

   20 ARTICLE V    Indemnification   

SECTION 5.01. Indemnification Provisions

   21

SECTION 5.02. Notification

   22

SECTION 5.03. Settlements

   23

SECTION 5.04. Definitions

   23 ARTICLE VI    Miscellaneous   

SECTION 6.01. Surviving Provisions

   24

SECTION 6.02. Transfer Taxes

   24

SECTION 6.03. Entire Agreement

   24

SECTION 6.04. Amendment and Waiver

   24

SECTION 6.05. Extension; Waiver

   24

SECTION 6.06. Notices

   25

SECTION 6.07. Assignment

   26

SECTION 6.08. Exhibits and Annexes; Interpretation

   26

SECTION 6.09. GOVERNING LAW

   26

SECTION 6.10. WAIVER OF JURY TRIAL

   26

SECTION 6.11. Consent to Jurisdiction

   26

SECTION 6.12. Counterparts

   27

SECTION 6.13. Further Assurances

   27

SECTION 6.14. No Third Party Beneficiaries

   27

 

ii



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A    Recapitalization Description Exhibit B    List of Commitment to
Purchase Common Stock by WCAS Investors

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Term

  

Section

Aggregate Purchase Price

   SECTION 1.01.

Agreement

   Recitals

Certificate of Designation

   SECTION 2.08. (b)

Closing Date

   SECTION 1.02.

Common Stock

   Recitals

Company

   Recitals

Environmental Laws

   SECTION 2.17.

Exchange Act

   SECTION 2.08. (b)

GAAP

   SECTION 2.13. (a)

Governmental Entity

   SECTION 2.08. (b)

Indemnified Person

   SECTION 5.01.

Indemnifying Party

   SECTION 5.01.

Intellectual Property

   SECTION 2.16.

Losses

   SECTION 5.01.

Material Adverse Effect

   SECTION 2.01.

Per Share Purchase Price

   SECTION 1.01.

Permits

   SECTION 2.07. (b)

Preferred Stock Amendments

   SECTION 2.08. (b)

Proceedings

   SECTION 5.01.

Recapitalization

   Recitals

Recapitalization Documents

   SECTION 2.05.

SEC

   SECTION 2.08. (b)

SEC Filings

   SECTION 2.12.

Securities

   Recitals

Securities Act

   SECTION 2.08. (b)

Series A Preferred Stock

   SECTION 2.02. (a)

Series A Warrants

   SECTION 2.02. (a)

Series B Preferred Stock

   SECTION 2.02. (a)

Series C Preferred Stock

   SECTION 2.02. (a)

Series H Preferred Stock

   SECTION 2.02. (c)

Share Purchase Number

   Recitals

Stock Incentive Plans

   SECTION 2.02. (a)

Tax

   SECTION 2.14. (b)

Tax Return

   SECTION 2.14. (b)

WCAS Investor

   Recitals

WCAS Investors

   Recitals

WCAS Registration Rights Agreement

   SECTION 2.02. (c)

 

iv



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 31, 2007, by and
among the individuals and the investment funds listed on the signature pages
hereto under the heading “WCAS Investors” (each a “WCAS Investor” and together
the “WCAS Investors”) and ITC^DELTACOM, INC., a Delaware corporation (the
“Company”).

WHEREAS, the Company intends to consummate a recapitalization of its capital
structure as described in Exhibit A annexed hereto (the “Recapitalization”); and

WHEREAS, concurrently with the Recapitalization, the Company desires to issue
and sell to the WCAS Investors 6,937,724 shares of the Company’s common stock,
par value $0.01 per share (the “Common Stock” or the “Securities”), and each
WCAS Investor desires to purchase from the Company the number of shares of
Common Stock set forth in Exhibit B hereto (the “Share Purchase Number” with
respect to such WCAS Investor); and

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

ARTICLE I

Purchase and Sale of Securities; Closing

SECTION 1.01. Purchase and Sale of Securities. Subject to the terms and
conditions set forth herein, on the Closing Date, the Company shall issue and
sell to each WCAS Investor, and each WCAS Investor shall purchase from the
Company, the number of shares of Common Stock equal to such WCAS Investor’s
applicable Share Purchase Number at a purchase price per share, to be paid by
wire transfer or immediately available funds to the Company, equal to $3.03 (the
“Per Share Purchase Price” with respect to such WCAS Investor; and the aggregate
amount payable in respect of all Securities to be purchased by such WCAS
Investor hereunder, the “Aggregate Purchase Price” with respect to such WCAS
Investor).



--------------------------------------------------------------------------------

SECTION 1.02. Closing. The sale of the Securities by the Company to each WCAS
Investor and the purchase of the Securities by each WCAS Investor from the
Company (such sale and purchase collectively, the “Closing”) will take place at
10:00 a.m., New York City time, on July 31, 2007, or such other date as the
Company closes the Recapitalization (the “Closing Date”), at the offices of
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036.

SECTION 1.03. Deliveries. At the Closing, the Company shall deliver to each WCAS
Investor a certificate of an officer of the Company, on behalf of the Company,
confirming the representations and warranties of the Company set forth in
Article II. Promptly after Closing, the Company shall deliver to each WCAS
Investor stock certificates, each registered in the name of such WCAS Investor,
representing the Securities purchased by such WCAS Investor hereunder. Delivery
of such certificate and such other documents to the WCAS Investors shall be made
against receipt by the Company from each WCAS Investor of the Aggregate Purchase
Price.

ARTICLE II

Representations and Warranties of the Company

The Company represents and warrants to, and agrees with, each WCAS Investor
that:

SECTION 2.01. Organization, Standing, etc. The Company and each of its
subsidiaries is a corporation duly organized and validly existing and in good
standing under the laws of the jurisdiction in which it is organized, with all
requisite power and authority (corporate and other) to own, lease and operate
its properties and to conduct its business as currently owned, leased, operated
and conducted, and is duly registered and qualified to conduct its business and
is in good standing in each jurisdiction or place where the nature of its
properties or the conduct of its business requires such registration or
qualification, except where the failure to so register or qualify or to be in
good standing, has not had, and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the business,
assets, liabilities, operations, condition (financial or otherwise), operating
results or prospects of the Company and its subsidiaries, taken as a whole (a
“Material Adverse Effect”).

 

2



--------------------------------------------------------------------------------

SECTION 2.02. Capital Stock. (a) As of June 30, 2007, before giving effect to
the Recapitalization and the Closing, the authorized capital stock of the
Company consists of 350,000,000 shares of Common Stock and 50,000,000 shares of
preferred stock, of which (i) 18,770,942 shares of Common Stock (excluding
treasury shares) are issued and outstanding, (ii) no shares of Common Stock are
held by the Company as treasury shares, (iii) approximately 340,000, 1,000,000,
6,700,000 and 5,600,000 shares of Common Stock are reserved for future issuance
pursuant to the Company’s common stock purchase warrants originally issued on
October 29, 2002 (the “Series A Warrants”), common stock purchase warrants
originally issued on October 6, 2003, common stock purchase warrants originally
issued on March 29, 2005 and warrants originally issued on July 26, 2005,
respectively, (iv) options to acquire 620,140 shares of Common Stock pursuant to
the Company’s Amended and Reinstated Stock Incentive Plan and Executive Stock
Incentive Plan (together, the “Stock Incentive Plans”) are issued and
outstanding, (v) restricted stock units for 3,215,601 shares of Common Stock,
stock units for approximately 14,016 shares of the Company’s 8% Series A
Convertible Redeemable Preferred Stock, par value $0.01 per share, (the “Series
A Preferred Stock”), and stock units for approximately 42,138 shares of the
Company’s 8% Series B Convertible Redeemable Preferred Stock, par value $0.01
per share, (the “Series B Preferred Stock”) are issued and outstanding pursuant
to the Stock Incentive Plans, (vi) 670,453 shares of Common Stock are reserved
and available for issuance pursuant to future awards under the Stock Incentive
Plans and (vii) 201,883 shares of the Series A Preferred Stock, 607,087 shares
of the Series B Preferred Stock and 0 shares of the 8% Series C Convertible
Redeemable Preferred Stock, par value $0.01 per share, (the “Series C Preferred
Stock”) are issued and outstanding.

(b) All of the issued shares of capital stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable. There are
no anti-dilution or price adjustment provisions contained in any security issued
by the Company (or in any agreement providing rights to security holders) that
will be triggered by the issuance of the Securities.

 

3



--------------------------------------------------------------------------------

(c) As of the Closing Date, after giving effect to the Recapitalization (but not
the Rights Offering (as defined in Exhibit A)) and the Closing, the authorized
capital stock of the Company will consist of 350,000,000 shares of Common Stock
and 50,000,000 shares of preferred stock, of which not more than (i) 68,000,000
shares of Common Stock (excluding treasury shares) will be issued and
outstanding, (ii) no shares of Common Stock will be held by the Company as
treasury shares, (iii) 412,215 shares of 6% Series H Convertible Redeemable
Preferred Stock, par value $0.01 per share (the “Series H Preferred Stock”),
will be issued and outstanding, and (iv) assuming no exercise thereof has taken
place (a) options to acquire 620,140 shares of Common Stock pursuant to the
Stock Incentive Plans will be issued and outstanding, (b) restricted stock units
for approximately 4,790,768 shares of Common Stock will be issued and
outstanding pursuant to the Stock Incentive Plans, (c) 670,453 shares of Common
Stock will be reserved and available for issuance pursuant to future awards
under the Stock Incentive Plans, and (d) approximately 340,000 shares of Common
Stock will be reserved for future issuance pursuant to the Series A Warrants.
Except for the Rights Offering and except as set forth in the immediately
preceding sentence, immediately following the Recapitalization and the Closing,
13,604,455 shares of Common Stock will be reserved for issuance pursuant to the
exercise of rights in the Rights Offering and for the mandatory conversion of
the Series H Preferred Stock, and (x) there will be no outstanding securities,
options, “phantom” stock rights, stock appreciation rights, stock-based
performance units, warrants, calls, rights, contracts, commitments, agreements,
instruments, arrangements, understandings, obligations or undertakings of any
kind to which the Company or any of its subsidiaries is bound, (A) obligating
the Company or any of its subsidiaries to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other voting
securities of, or securities convertible into, or exchangeable or exercisable
for, shares of capital stock or other voting securities of, the Company or any
of its subsidiaries or that give any person the right to receive any economic
benefit or right similar to or derived from the economic benefits and rights
occurring to holders of shares of capital stock or other voting securities of
the Company or any of its subsidiaries or (B) other than in connection with the
Company’s Stock Incentive Plans, obligating the Company or any of its
subsidiaries to issue, grant, extend

 

4



--------------------------------------------------------------------------------

or enter into any security, option, “phantom” stock rights, stock appreciation
right, stock-based performance unit, warrant, call, right, contract, commitment,
agreement, instrument, arrangement, understanding, obligation or undertaking,
(y) there will be no outstanding contractual obligations of the Company or any
of its subsidiaries to repurchase, redeem or otherwise acquire any shares of
capital stock of the Company or its subsidiaries or any option or other
equity-based award and (z) there will be no agreements or arrangements under
which the Company or any of its subsidiaries will be obligated to register the
sale of any of its or their securities under the Securities Act, except (1) the
registration statement on Form S-1 relating to the Rights Offering and the sale
of shares of Common Stock pursuant to the exercise of the rights thereunder,
(2) the Registration Rights Agreement, dated as of October 6, 2003, as amended,
among the Company and WCAS Securityholders listed on the signature pages thereof
(the “WCAS Registration Rights Agreement”) and (3) the Registration Rights
Agreement, dated as of July 26, 2005, as may be amended from time to time, among
the Company and the TCP Securityholders listed on the signature pages thereof.

(d) Except as disclosed in the SEC Filings, all of the issued shares of capital
stock of each subsidiary of the Company have been duly and validly authorized
and issued, are fully paid and non-assessable and are owned directly or
indirectly by the Company, free and clear of all pledges, claims, liens,
charges, encumbrances, mortgages and security interests of any kind or nature
whatsoever, other than any of the foregoing resulting solely from the
Recapitalization.

SECTION 2.03. Issuance of Securities. The Securities, upon payment therefor
pursuant to and as contemplated by this Agreement, will be validly issued, fully
paid and non-assessable, free and clear of all pledges, claims, liens, charges,
encumbrances, mortgages and security interests of any kind or nature whatsoever,
other than any of the foregoing resulting solely from action by the holders of
the Securities. The Securities will not be issued in violation of any statutory
or contractual preemptive or other rights of any stockholder of the Company. The
Securities issued to the WCAS Investors constitute “Registrable Securities”
under the WCAS Registration Rights Agreement.

 

5



--------------------------------------------------------------------------------

SECTION 2.04. Authorization; Enforcement. The Company has all requisite
corporate power and authority to enter into, execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company, and, assuming due authorization, execution and delivery thereof by the
other parties thereto, constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting enforcement of creditors’
rights generally and except as enforcement thereof is subject to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

SECTION 2.05. Recapitalization. The Company has, subject to the authorization of
the Certificate of Designation for the Series H Preferred Stock and the
effectiveness of the Preferred Stock Amendments, all requisite corporate power
and authority to consummate the Recapitalization, and to enter into, execute,
deliver and perform its obligations under the Recapitalization Documents and to
consummate the transactions contemplated thereby. Each of the Recapitalization
Documents has been duly authorized, executed and delivered by the Company and,
assuming due authorization, execution and delivery thereof by the other parties
thereto, will constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law). The Recapitalization will occur concurrently with the Closing and the
purchase by the WCAS Investors of the Securities hereunder.

For purposes of this Agreement, the term “Recapitalization Documents” means all
agreements and instruments to be executed by the Company in order to effect the
Recapitalization and related transactions.

 

6



--------------------------------------------------------------------------------

SECTION 2.06. Absence of Changes. Except as disclosed in the SEC Filings and
except as contemplated by this Agreement and the Recapitalization Documents,
since December 31, 2006, the Company and its subsidiaries have conducted their
respective businesses only in the ordinary course consistent with past practice,
and there has not been any event that has had, or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 2.07. Compliance with Laws. Except as expressly disclosed in the SEC
Filings:

(a) the Company and each of its subsidiaries are in compliance with all
statutes, orders, rules and regulations of any court or governmental agency or
body having jurisdiction over the Company or such subsidiary in all respects,
except to the extent that the failure to so comply has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;

(b) (i) the Company and each of its subsidiaries have all licenses, permits,
orders or approvals of any Governmental Entity (collectively, “Permits”) that
are material to or necessary for the conduct of the business of the Company in
the manner described in the SEC Filings, except to the extent that the failure
to have such Permits has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (ii) such Permits
are in full force and effect and (iii) no violations exist with respect to any
Permit, except to the extent that any such violation has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and

(c) neither the Company nor any of its subsidiaries is a party to any written
agreement, consent decree or memorandum of understanding with, or a party to any
commitment letter or similar undertaking to, or is subject to any
cease-and-desist or other order or directive by, or has adopted any policies,
procedures or board resolutions at the request of, any Governmental Entity which
restricts materially the conduct of the business of the Company and its
subsidiaries, taken as a whole, nor has the Company or any subsidiary been
advised in writing by any Governmental Entity that it is contemplating any such
undertakings.

 

7



--------------------------------------------------------------------------------

SECTION 2.08. No Conflicts; Consents. (a) None of the execution, delivery and
performance of this Agreement by the Company, including the compliance by the
Company with all of the provisions hereof and thereof and the consummation of
the transactions contemplated hereby and thereby, will conflict with or result
in a breach or violation of any of the terms or provisions of, or (with the
giving of notice or the lapse of time or both) constitute a default under,
(i) any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject,
(ii) the provisions of the charter, by-laws or other organizational documents of
the Company or any of its subsidiaries or (iii) any statute or any order, rule
or regulation of any court or governmental agency or body having jurisdiction
over the Company or any of its subsidiaries or any of their properties or
assets, except for, in the case of clauses (i) and (iii), such conflicts,
breaches, violations or defaults that would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. The
Recapitalization Documents shall be effective prior to the issuance and sale of
the Shares.

(b) The Company is not required to obtain any consent, approval, authorization
or order of, or make any filing or registration with, any governmental entity,
including any Federal, state or local government or any court, administrative
agency or commission or other governmental or regulatory authority or agency
(each, a “Governmental Entity”), in connection with the execution, delivery and
performance of this Agreement and the Recapitalization Documents by the Company,
including the compliance by the Company with all of the provisions hereof and
thereof and the consummation of the transactions contemplated hereby and
thereby, except for (i) the registration under the Securities Act of 1933, as
amended (the “Securities Act”), of the issuance of the Rights (as defined on
Exhibit A hereto) and shares pursuant to the exercise of Rights, (ii) the filing
with the Securities and Exchange Commission (the

 

8



--------------------------------------------------------------------------------

“SEC”) of such reports under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), as may be required in connection with this Agreement and
the Recapitalization and the transactions contemplated hereby and thereby,
(iii) any filings required under applicable state securities rules and
regulation, (iv) the filing of one or more notices on Form D under the
Securities Act, (v) consents, approvals, authorizations, registrations,
declarations and filings of or with state public service or public utility
commissions or other similar state Governmental Entities with jurisdiction to
regulate the business operations of the Company and its subsidiaries, (vi) the
filing of amendments to the certificates of designation of the Series A
Preferred Stock and the Series B Preferred Stock as needed to implement the
transactions contemplated by this Agreement (the “Preferred Stock Amendments”),
the filing of a certificate of elimination with respect to the Series C
Preferred Stock, and the authorization and filing of the Certificate of
Designation of the Powers, Preferences and Relative, Participating, Optional and
Other Special Rights of 6% Series H Convertible Redeemable Preferred Stock and
Qualifications, Limitations and Restrictions Thereof with the Secretary of State
of the State of Delaware (the “Certificate of Designation”), (vii) the filing of
such documents as may be necessary to record or perfect or to terminate security
interests or mortgages in personal or real property in connection with the
incurrence and repayment by the Company and its subsidiaries of indebtedness in
connection with the Recapitalization, and (viii) such other consents, approvals,
orders, authorizations, registrations, declarations and filings, the failure of
which to be obtained or made, individually or in the aggregate, would not
reasonably be expected to (A) have a Material Adverse Effect, (B) impair in any
material respect the ability of the Company to perform its obligations under
this Agreement and the Recapitalization Documents or (C) prevent or materially
impede, interfere with, hinder or delay the consummation of the transactions
contemplated by this Agreement.

SECTION 2.09. No Violation. Neither the Company nor any of its subsidiaries
(i) is in violation of its charter, by-laws or other organizational documents,
(ii) is in default in any respect, and no event has occurred which (with the
giving of notice or the lapse of time or both) would constitute such a default,
in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement

 

9



--------------------------------------------------------------------------------

or instrument to which it is a party or by which it is bound or to which any of
its properties or assets is subject or (iii) is in violation in any respect of
any law, ordinance, governmental rule, regulation or court decree to which it or
its property or assets may be subject, except for, in the case of clauses
(ii) and (iii), such defaults or violations as have not had, and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

SECTION 2.10. Legal and Governmental Proceedings. Except as otherwise disclosed
in the SEC Filings or as previously disclosed to the WCAS Investors in writing,
there are no suits, actions, investigations or proceedings (whether judicial,
arbitral, administrative or other) pending or, to the knowledge of the Company,
threatened, against or affecting the Company or any of its subsidiaries that,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect, nor are there any judgments, decrees,
injunctions, rules or orders of any Governmental Entity outstanding against the
Company or any of its subsidiaries that have had or would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 2.11. Investment Company. The Company is not and, after giving effect to
the offering and sale of the Securities, will not be, an “investment company,”
as such term is defined in the Investment Company Act of 1940, as amended.

SECTION 2.12. Full Disclosure. Since January 1, 2006, the Company has filed all
reports, schedules, forms, statements and other documents (including exhibits
and other information incorporated therein) required to be filed by the Company
with the SEC pursuant to the Exchange Act (the “SEC Filings”). As of their
respective dates, each of the SEC Filings complied in all material respects with
the requirements of the Securities Act or the Exchange Act, as the case may be,
and the rules and regulations of the SEC promulgated thereunder applicable to
such SEC Filings, and none of the SEC Filings at the time it was filed contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except to the extent corrected by a subsequently filed SEC Filing.

 

10



--------------------------------------------------------------------------------

SECTION 2.13. Financial Statements; Books and Records. (a) The audited financial
statements and unaudited interim financial statements of the Company included or
incorporated by reference in SEC Filings have been prepared in accordance with
generally accepted accounting principles of the United States (“GAAP”) (except
as may be indicated in the notes thereto or, in the case of the unaudited
statements, as permitted by Form 10-Q), complied as of their respective dates in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto, and fairly present, in
all material respects, the financial position of the Company as of the dates
thereof and the results of operations for the periods then ended (subject, in
the case of any unaudited interim financial statements, to the absence of
footnotes required by GAAP and normal year-end adjustments).

(b) The Company has no liabilities of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise, other than
(i) liabilities to the extent disclosed or provided for in the most recent
financial statements of the Company or set forth in the notes thereto,
(ii) liabilities disclosed in the SEC Filings, (iii) liabilities under this
Agreement and the Recapitalization Documents, or (iv) liabilities incurred in
the ordinary course of business since the date of the most recent financial
statements disclosed in the SEC Filings that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(c) The Company has complied, in all material respects, with the provisions of
the Sarbanes-Oxley Act of 2002 applicable to it. The Company (i) makes and keeps
accurate books and records and (ii) maintains a system of internal accounting
controls sufficient to provide reasonable assurance that (A) transactions are
executed in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for assets; (C) access to assets is permitted only in
accordance with management’s general or specific authorization; and (D) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has disclosure controls and procedures (as defined in
Rules

 

11



--------------------------------------------------------------------------------

13a-14 and 15d-14 under the Exchange Act) that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the SEC’s rules and forms, and is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and principal financial officer or
officers, as appropriate, to allow timely decisions regarding disclosure. There
is no transaction, arrangement, or other relationship between the Company and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed.

SECTION 2.14. Taxes. (a) Except where the failure to file or pay or the
existence of outstanding agreements, waivers, disputes, claims, audits or
examinations could not reasonably be expected to have a Material Adverse Effect,
the Company has filed or caused to be filed all Federal Tax Returns, and all
material state, local and foreign tax returns or materials required to have been
filed by it and has paid or caused to be paid all Taxes due and payable by it
and all assessments received by it, except taxes that are being contested in
good faith by appropriate proceedings and for which the Company shall have set
aside on its books adequate reserves in accordance with GAAP.

(b) For purposes of this Agreement, “Tax” shall mean all forms of taxation or
duties imposed, or required to be collected or withheld, including charges,
together with any related interest, penalties or other additional amounts, and
“Tax Return” shall mean any return, filing, report, questionnaire, information
statement or other document required to be filed, including any amendments that
may be filed, for any taxable period with any taxing authority (whether or not a
payment is required to be made with respect to such filing).

SECTION 2.15. Title to Properties. Except as described in the SEC Filings filed
with the SEC prior to the date of this Agreement, the Company has sufficient
title to all material properties (real and personal) owned by the Company that
are necessary for the conduct of the business of the Company as described in the
SEC Filings filed with the SEC prior to the date of this Agreement and as
currently conducted, except (i) for minor defects in title that do not

 

12



--------------------------------------------------------------------------------

interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes, (ii) for assets disposed of
as otherwise permitted under the Recapitalization Documents, or (iii) as could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. All such material properties are free and clear of any
encumbrance, other than any encumbrance permitted under the Recapitalization
Documents. All material properties held under lease by the Company are held
under valid, subsisting and enforceable leases. The Company enjoys peaceful and
undisturbed possession under all such material leases, except in each case as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

SECTION 2.16. Intellectual Property. The Company owns or possesses sufficient
rights to use all material trademarks, copyrights, licenses, inventions, trade
names and know-how (including trade secrets and other unpatented and/or
unpatentable property or confidential information, systems, processes or
procedures) (collectively, “Intellectual Property”) necessary for its business
as presently conducted without any material conflict or material infringement of
the intellectual property rights of others. To the knowledge of the Company, the
Company has not materially infringed upon or otherwise materially violated the
intellectual property rights of any third party. The Company has not received
and there is not currently pending any claim, charge, demand, notice or other
communication alleging that the Company has violated or, by conducting its
business as proposed, would violate any intellectual property rights of any
other person or entity, other than claims, charges, demands, notices or other
communications that have not had, and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All of the
Company’s Intellectual Property is owned or licensed by the Company, free and
clear of all encumbrances and (to the extent owned) is held in the Company’s
name. The execution or delivery of this Agreement, or the carrying on of the
Company’s business by the employees of the Company, will not conflict with or
result in a breach of the terms, conditions, or provisions of, or constitute a
default under, any contract, covenant or instrument related to the Intellectual
Property, except for any such conflict, breach or default that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company has taken all actions reasonably necessary and
desirable to maintain and protect each material item of Intellectual Property
owned by the Company.

 

13



--------------------------------------------------------------------------------

SECTION 2.17. Environmental Matters. Except as otherwise disclosed in the SEC
Filings, the Company and its subsidiaries (i) are and have been in compliance in
all material respects with all applicable Federal, state and local laws, common
law, regulations and codes, as well as orders, decrees, judgments or injunctions
issued, promulgated, approved or entered thereunder relating to pollution,
protection of the environment or public health (collectively, “Environmental
Laws”), and no material expenditures are or, to the knowledge of the Company,
will be required in order to comply with any applicable Environmental Laws,
(ii) have received and are in material compliance with all permits, licenses,
certificates or other authorizations or approvals required of them under
applicable Environmental Laws to conduct their respective businesses and
(iii) have not received written notice of any actual or potential liability
under or relating to any Environmental Laws, including for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminant. There is no civil, criminal or administrative
judgment, action, suit, demand, claim, hearing, notice of violation,
investigation, proceeding, notice or demand letter pending or to the knowledge
of the Company, threatened against the Company pursuant to Environmental Laws
which would reasonably be expected to result in a material fine, penalty, cost
or expense. To the knowledge of the Company, there are no past, present or,
reasonably anticipated events, conditions, circumstances, activities, practices,
incidents, agreements, actions or plans that would reasonably be expected to
give rise to any material cost or material liability to the Company under
Environmental Laws that would reasonably be expected to result in a Material
Adverse Effect.

SECTION 2.18. Transactions with Affiliates. Except as disclosed in the SEC
Filings, there are no material agreements, material contracts or other material
arrangements between the Company or any of its subsidiaries, on the one hand,
and (i) any affiliate of the Company or any of its subsidiaries or (ii) any
current or former director, officer, employee or consultant of the Company or
any of its subsidiaries or of any affiliate of the Company or any of its
subsidiaries, on the other hand, that are required to be disclosed under
Item 404 of Regulation S-K of the SEC.

SECTION 2.19. No Shareholder Vote Required. No vote by any holders of any class
or series of capital stock of the Company or any of its subsidiaries is
necessary to approve the execution, delivery and performance of this Agreement
and the Recapitalization Documents by the Company and the consummation of the
transactions contemplated hereby and thereby, except for the approval of the
Preferred Stock Amendments by the holders of the Series A Preferred Stock and
the Series B Preferred Stock.

 

14



--------------------------------------------------------------------------------

SECTION 2.20. Securities Act. Subject to the accuracy of the representations and
warranties of the WCAS Investors contained herein, it is not necessary in
connection with the offer, sale and delivery of the Securities in the manner
contemplated by this Agreement to register the Securities under the Securities
Act.

SECTION 2.21. General Solicitation. Within the preceding six months, other than
pursuant to an effective registration statement on Form S-8 with respect to the
Company’s Amended and Restated Stock Incentive Plan, neither the Company, any
affiliate of the Company nor any person acting on its or their behalf has sold
any shares of Common Stock by means of any general solicitation or general
advertising within the meaning of Rule 502(c) under the Securities Act or
offered or sold any shares of Common Stock outside the United States to non-U.S.
persons (as defined in Rule 902 under the Securities Act).

SECTION 2.22. Integration. Within the preceding six months, neither the Company
nor any other person acting on behalf of the Company has sold to any person any
shares of Common Stock or any securities of the same or a similar class as the
Common Stock, other than Securities offered or sold to the WCAS Investors
hereunder or pursuant to the Recapitalization and other than pursuant to an
effective registration statement on Form S-8 with respect to the Company’s
Amended and Restated Stock Incentive Plan. The Company will take reasonable
precautions designed to ensure that any offer or sale, direct or indirect, of
any shares of Common Stock or any substantially similar security issued by the
Company, within six months subsequent to the Closing Date, is made under
restrictions and other circumstances reasonably designed not to affect the
status of the offer and sale of the Securities contemplated by this Agreement as
transactions exempt from the registration provisions of the Securities Act.

SECTION 2.23. Solvency. The Company (both before and immediately after giving
effect to the Closing) is solvent (i.e., its assets have a fair market value in
excess of the amount required to pay its probable liabilities on its existing
debts as they become absolute and matured) and currently the Company has no
information that would lead it to reasonably

 

15



--------------------------------------------------------------------------------

conclude that the Company would not have the ability to, nor does it intend to
take any action that would impair its ability to, pay its debts from time to
time incurred in connection therewith as such debts mature. The Company did not
receive a qualified opinion from its auditors with respect to its most recent
fiscal year end and does not anticipate or know of any basis upon which its
auditors might issue a qualified opinion in respect of its current fiscal year.

SECTION 2.24. No Brokers. No broker, finder, commission agent or other person is
entitled to be paid by any the Company any broker’s fee or commission in
connection with the sale of the Securities and the transactions contemplated by
this Agreement other than Miller Buckfire & Co., LLC.

SECTION 2.25. Insurance. The Company and each of its subsidiaries carry, or are
covered by, insurance in such amounts and covering such risks as is customary
for companies engaged in similar businesses in similar industries.

ARTICLE III

Representations and Warranties of the WCAS Investors

Each WCAS Investor, severally and not jointly, hereby represents and warrants
to, and agrees with the Company that:

SECTION 3.01. Organization; Authorization; Enforcement. To the extent it is an
entity, such WCAS Investor is an entity validly existing and in good standing
under the laws of its jurisdiction of formation and has the requisite power and
authority to carry on its business as it is now being conducted. This Agreement
has been duly and validly authorized, executed and delivered by such WCAS
Investor, and, assuming the due authorization, execution and delivery thereof by
the Company, constitutes a valid and binding agreement of such WCAS Investor,
enforceable against such WCAS Investor in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

 

16



--------------------------------------------------------------------------------

SECTION 3.02. Compliance with Securities Act. Such WCAS Investor understands and
acknowledges that the offering, issuance, sale and delivery of the Securities as
contemplated by this Agreement are exempt from the registration requirements of
the Securities Act and that the Securities purchased by such WCAS Investor will
be “restricted securities” as defined in Rule 144(a)(3) under the Securities
Act. So long as the Securities purchased are restricted securities, such WCAS
Investor will offer and sell the Securities in any subsequent disposition only
(i) pursuant to an effective registration statement under the Securities Act or
(ii) under a valid exemption from the registration requirements of the
Securities Act; provided, however, that by making the representations herein,
such WCAS Investor does not agree to hold any Securities for any minimum or
other specific term and reserves the right to dispose of the Securities at any
time in accordance with or pursuant to a registration statement or an exemption
under the Securities Act.

SECTION 3.03. Accredited Investor Status. Such WCAS Investor is an “accredited
investor” under Rule 501(a) under the Securities Act. Such WCAS Investor
understands and acknowledges that the Company is relying on such WCAS Investor’s
status as an “accredited investor” in order for the offer and sale of the
Securities to be exempt from the registration requirements of the Securities
Act.

SECTION 3.04. Reliance on Exemptions. Such WCAS Investor understands and
acknowledges that the Securities are being offered and sold to the WCAS
Investors in reliance upon specific exemptions from the registration
requirements of Federal and state securities laws and that the Company is
relying upon the truth and accuracy of, and such WCAS Investor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such WCAS Investor set forth in this Article III in order to
determine the availability of such exemptions and the eligibility of such WCAS
Investor to acquire the Securities.

 

17



--------------------------------------------------------------------------------

SECTION 3.05. Legends. Such WCAS Investor understands and acknowledges that,
subject to the immediately following paragraph, the Securities shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for such Securities):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAW, (B) AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR
(C) RULE 144 UNDER THE SECURITIES ACT.

The conditions to any offer, sale, pledge or other transfer of the Securities as
set forth in the legend above are incorporated in, and form a part of, this
Agreement. The legend set forth above shall be removed and the Company shall
issue a certificate representing any Security without such legend to the holder
of such Security upon which it is stamped, if, unless otherwise required by
state securities laws, (i) such Security is sold pursuant to an effective
registration statement under the Securities Act, (ii) such holder shall have
delivered to the Company evidence reasonably satisfactory to the Company
indicating that such Security may be sold or transferred pursuant to an
exemption from registration under the Securities Act or (iii) such holder
provides the Company with reasonable assurances that such Security and all other
Securities then held by such holder may be sold pursuant to Rule 144(k) under
the Securities Act or pursuant to Rule 144 under the Securities Act within any
three-month period.

SECTION 3.06. Brokers. Such WCAS Investor has dealt with no broker, finder,
commission agent or other person in connection with the purchase of the
Securities and the transactions contemplated by this Agreement, and such WCAS
Investor is under no obligation to pay any broker’s fee or commission in
connection with such transactions.

SECTION 3.07. Own Account. Such WCAS Investor is acquiring the Securities as
principal for its own account and, where applicable, is acquiring the Securities
in the ordinary course of its business. Such WCAS Investor is not purchasing the
Securities with a view toward, or for resale in connection with, any
distribution (as that term is used in the Securities Act and the rules and
regulations thereunder) of all or any portion thereof in violation of the
Securities Act or any applicable state securities laws.

 

18



--------------------------------------------------------------------------------

SECTION 3.08. Experience of WCAS Investors. (a) Such WCAS Investor has had
access to the SEC Filings, has undertaken its own due diligence with respect to
the Company and the Common Stock and has (i) made such investigation with
respect thereto as it has deemed necessary to make its investment decision and
(ii) made its own assessment and has satisfied itself concerning the relevant
tax, legal and other economic considerations relevant to its investment in the
Securities. Such WCAS Investor, either alone or together with its
representatives and advisors, has the knowledge, sophistication and experience
in business and financial matters so as to be capable of evaluating the merits
and risks of the investment in the Securities, has so evaluated the merits and
risks of such investment and is able to bear the economic risk of such
investment.

(b) Except for the representations in Article II of this Agreement, such WCAS
Investor has not relied on the Company or any of its affiliates or any person
acting on its behalf in connection with its analysis or decision to purchase the
Securities. Such WCAS Investor understands, acknowledges and agrees that none of
the Company or any of its respective affiliates, directors, officers, employees,
agents, advisors, attorneys or representatives has made any representation or
warranty, either express or implied, with respect to the Company or the
Securities, or the accuracy or completeness of any of the information furnished
by or on behalf of any of them to such WCAS Investor in connection with its
acquisition of the Securities.

SECTION 3.09. Availability of Funds. Such WCAS Investor has adequate committed
funds to satisfy at Closing all of its obligations hereunder.

 

19



--------------------------------------------------------------------------------

ARTICLE IV

Covenants

SECTION 4.01. Reporting Status. The Company’s Common Stock is registered under
Section 12(g) of the Exchange Act. The Company shall use commercially reasonable
efforts to timely file with the SEC all reports and other information under the
Exchange Act so long as it is an issuer required to file reports and such
information under the Exchange Act.

SECTION 4.02. Use of Proceeds. The Company shall use the proceeds from the sale
of the Securities solely to consummate the Recapitalization.

SECTION 4.03. No Integration. The Company has not made and shall not make any
offers or sales of any security (other than the Securities) under circumstances
that would require registration of the Securities being offered or sold
hereunder under the Securities Act or cause the offering of the Securities to be
integrated with any other offering of securities by the Company for the purpose
of the federal securities law doctrine of “integration” or any shareholder
approval provision applicable to the Company or its securities.

SECTION 4.04. Compliance with Laws. The Company shall maintain appropriate
compliance policies and procedures designed to ensure that the Company and its
subsidiaries comply with all applicable laws and regulations in all material
respects.

SECTION 4.05. Publicity. Except as otherwise required by law (including the
rules and regulations of the SEC), none of the parties hereto shall issue any
press release or make any other public statement, in each case relating to,
connected with or arising out of this Agreement or the WCAS Investors’ interest
in the Company or the matters contained herein or therein, without obtaining the
prior consent of each WCAS Investor and the Company, which consent shall not be
unreasonably withheld. Except as otherwise required by law, no references to any
WCAS Investor or any of its affiliates shall be made in any public statement
without such WCAS Investors’ prior consent.

SECTION 4.06. Fees and Expenses. The Company shall reimburse the WCAS Investors,
upon presentation of reasonably detailed invoices, for the reasonable and actual
fees of their counsel, Davis Polk & Wardwell, incurred in connection with the
negotiation, preparation, and execution of the Recapitalization Documents.

 

20



--------------------------------------------------------------------------------

ARTICLE V

Indemnification

SECTION 5.01. Indemnification Provisions. Whether or not the Rights Offering is
consummated or this Agreement is terminated, the Company (in such capacity, the
“Indemnifying Party”) shall indemnify and hold harmless the WCAS Investors, and
their respective officers, directors, employees, agents and controlling persons
(each, an “Indemnified Person”) from and against any and all losses, claims,
damages, liabilities and reasonable expenses, joint or several, arising out of
circumstances existing on or prior to the Rights Offering Closing Date
(“Losses”) to which any such Indemnified Person may become subject arising out
of or in connection with any claim, challenge, litigation, investigation or
proceeding (“Proceedings”) instituted by a third party with respect to the
Rights Offering, this Agreement, the Rights Offering Registration Statement, any
Preliminary Rights Offering Prospectus, the Rights Offering Prospectus, any
Issuer Free Writing Prospectus, the Investment Decision Package, any amendment
or supplement thereto or the transactions contemplated by any of the foregoing
and shall reimburse such Indemnified Persons for any reasonable legal or other
reasonable out-of-pocket expenses incurred in connection with investigating,
responding to or defending any of the foregoing; provided that the foregoing
indemnification will not apply to Losses to the extent that they resulted from
(a) any breach by such Indemnified Person of this Agreement, (b) gross
negligence or willful misconduct on the part of such Indemnified Person or
(c) statements or omissions in the Rights Offering Registration Statement, any
Preliminary Rights Offering Prospectus, the Rights Offering Prospectus, any
Issuer Free Writing Prospectus or any amendment or supplement thereto made in
reliance upon or in conformity with information relating to such Indemnified
Person furnished to the Company in writing by or on behalf of such Indemnified
Person expressly for use in the Rights Offering Registration Statement, any
Rights Offering Preliminary Prospectus, the Rights Offering Prospectus, any
Issuer Free Writing Prospectus or any amendment or supplement thereto. If for
any reason the foregoing indemnification is unavailable to any Indemnified
Person (except as set forth in the

 

21



--------------------------------------------------------------------------------

proviso to the immediately preceding section) or insufficient to hold it
harmless, then the Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Person as a result of such Losses in such proportion
as is appropriate to reflect not only the relative benefits received by the
Indemnifying Party on the one hand and such Indemnified Person on the other hand
but also the relative fault of the Indemnifying Party on the one hand and such
Indemnified Person on the other hand as well as any relevant equitable
considerations. The indemnity, reimbursement and contribution obligations of the
Indemnifying Party under this Section 5 shall be in addition to any liability
that the Indemnifying Party may otherwise have to an Indemnified Person and
shall bind and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Indemnifying Party and any Indemnified Person.

SECTION 5.02. Notification. Promptly after receipt by an Indemnified Person of
notice of the commencement of any Proceedings with respect to which the
Indemnified Person may be entitled to indemnification hereunder, such
Indemnified Person will, if a claim is to be made hereunder against the
Indemnifying Party in respect thereof, notify the Indemnifying Party in writing
of the commencement thereof; provided that (i) the omission so to notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have hereunder except to the extent it has been prejudiced by such
failure and (ii) the omission so to notify the Indemnifying Party will not
relieve it from any liability that it may have to an Indemnified Person
otherwise than on account of this Article V. In case any such Proceedings are
brought against any Indemnified Person and it notifies the Indemnifying Party of
the commencement thereof, the Indemnifying Party will be entitled to participate
therein, and, to the extent that it may elect by written notice delivered to
such Indemnified Person, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Person; provided that if the defendants in any
such Proceedings include both such Indemnified Person and the Indemnifying Party
and such Indemnified Person shall have concluded that there may be legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party, such Indemnified Person shall have the
right to select separate counsel, which selection shall be subject to the
reasonable approval of the Indemnifying Party, to assert such legal defenses and
to otherwise participate in the defense of such Proceedings on behalf of such
Indemnified Person. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election so to assume the defense of such Proceedings
and approval by

 

22



--------------------------------------------------------------------------------

such Indemnified Person of counsel, the Indemnifying Party shall not be liable
to such Indemnified Person for expenses incurred by such Indemnified Person in
connection with the defense thereof (other than reasonable costs of
investigation) unless (i) such Indemnified Person shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the preceding sentence (it being understood, however, that the
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel in any jurisdiction,, representing the Indemnified Persons who
are parties to such Proceedings), (ii) the Indemnifying Party shall not have
employed counsel reasonably satisfactory to such Indemnified Person to represent
such Indemnified Person within a reasonable time after notice of commencement of
the Proceedings or (iii) the Indemnifying Party shall have authorized in writing
the employment of counsel for such Indemnified Person.

SECTION 5.03. Settlements. The Indemnifying Party shall not be liable for any
settlement of any Proceedings effected without its written consent (which
consent shall not be unreasonably withheld). If any settlement of any Proceeding
is consummated with the written consent of the Indemnifying Party or if there is
a final judgment for the plaintiff in any such Proceedings, the Indemnifying
Party agrees to indemnify and hold harmless each Indemnified Person from and
against any and all Losses by reason of such settlement or judgment in
accordance with, and subject to the limitations of, the provisions of this
Article V. The Indemnifying Party shall not, without the prior written consent
of an Indemnified Person (which consent shall not be unreasonably withheld),
effect any settlement of any pending or threatened Proceedings in respect of
which indemnity has been sought hereunder by such Indemnified Person unless
(i) such settlement includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability on the claims that are the subject matter of such Proceedings and
(ii) such settlement does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

SECTION 5.04. Definitions. For purposes of this Article V, any capitalized terms
not otherwise defined in this Agreement shall have the meaning assigned to them
in the Equity Purchase and Rights Offering Agreement dated as of July 16, 2007
by and among the Company and the purchasers listed on the signature pages
thereto.

 

23



--------------------------------------------------------------------------------

ARTICLE VI

Miscellaneous

SECTION 6.01. Surviving Provisions. The representations and warranties of the
Company and the WCAS Investors set forth in Articles II and III shall survive
the execution and delivery hereof and the Closing hereunder until the first
anniversary of the Closing Date. The covenants included in this Agreement
survive the Closing.

SECTION 6.02. Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, real estate transfer or gains and stock transfer Taxes incurred in
connection with this Agreement and the transactions contemplated hereby shall be
borne by the Company.

SECTION 6.03. Entire Agreement. This Agreement (including all schedules and
exhibits hereto) constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein. This Agreement supersedes all prior agreements and
understandings, whether written or oral, among the parties hereto with respect
to the subject matter hereof and thereof.

SECTION 6.04. Amendment and Waiver. This Agreement may not be amended or any
provision hereof waived or modified except by an instrument in writing signed on
behalf of each of the Company and each of the WCAS Investors.

SECTION 6.05. Extension; Waiver. At any time prior to the Closing Date, the
parties may (i) extend the time for the performance of any of the obligations or
other acts of the other party, (ii) waive any inaccuracies in the
representations and warranties contained herein or in any document delivered
pursuant hereto and (iii) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such party. The failure of any party to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of those
rights nor shall any single or partial exercise by any party to this Agreement
of any of its rights under this Agreement preclude any other or further exercise
of such rights or any other rights under this Agreement.

 

24



--------------------------------------------------------------------------------

SECTION 6.06. Notices. Any Notices required or permitted to be given under the
terms hereof shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:

If to the Company:

ITC^DeltaCom, Inc.

7037 Old Madison Pike

Huntsville, Alabama 35806

Attention: Richard E. Fish, Jr.

Facsimile: (256) 382-3935

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: J. Gregory Milmoe

Facsimile: (917) 777-3770

If to any WCAS Investor:

Thomas E. McInerney

Welsh, Carson, Anderson & Stowe

320 Park Avenue

Suite 2500

New York, New York 10022

Telecopy No.: (212) 893-9548

Attention: Thomas E. McInerney

with a copy to:

Davis Polk & Wardwell

450 Lexington Avenue

Attention: Carole Schiffman

Facsimile: (212) 450-3800

 

25



--------------------------------------------------------------------------------

SECTION 6.07. Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
either of the parties (whether by operation of law or otherwise) without the
prior written consent of the other party, and any such assignment that is not so
consented to shall be null and void.

SECTION 6.08. Exhibits and Annexes; Interpretation. (a) The headings contained
in this Agreement, in any Exhibit hereto and in the table of contents to this
Agreement are for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement. All Exhibits annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit not
otherwise defined therein shall have the meaning as defined in this Agreement.

(b) For all purposes hereof, (i) the words “include”, “includes”, “included” and
“including” shall be deemed to be followed by the phrase “without limitation”
and (ii) “person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Entity or other entity.

SECTION 6.09. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO
ANY PROVISIONS RELATING TO CONFLICTS OF LAW.

SECTION 6.10. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF
THIS AGREEMENT.

SECTION 6.11. Consent to Jurisdiction. Any process against the Company or a WCAS
Investor in, or in connection with, any suit, action or proceeding arising out
of or relating to this Agreement or the transactions contemplated hereby, may be
served personally or by certified mail pursuant to the notice provision set
forth in Section 6.6 with the same effect as though served on it personally.
Each of the parties hereto hereby irrevocably submits in any suit,

 

26



--------------------------------------------------------------------------------

action or proceeding by the parties hereto arising out of or relating to this
Agreement or any of the transactions contemplated hereby, to the exclusive
jurisdiction and venue of the federal and state courts of the State of Delaware
and irrevocably waives any and all objections to exclusive jurisdiction and
review of venue that any such party may have under the laws of the State of
Delaware or the United States.

SECTION 6.12. Counterparts. This Agreement may be executed by any one or more of
the parties hereto in any number of counterparts, each of which shall be deemed
to be an original, but all such respective counterparts shall together
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

SECTION 6.13. Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

SECTION 6.14. No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and nothing herein expressed or implied shall give
or be construed to give to any person, other than the parties hereto, any legal
or equitable rights hereunder.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the WCAS Investors have caused this
Agreement to be duly executed as of the date first written above.

 

FOR COMPANY: ITC^DELTACOM, INC., By:   /s/ J. Thomas Mullis   Name: J. Thomas
Mullis   Title:   Senior Vice President–Legal and Regulatory



--------------------------------------------------------------------------------

          FOR WCAS INVESTORS:       WCAS CAPITAL PARTNERS III, L.P.       By:
WCAS CP III Associates L.L.C., General Partner       By:   /s/ Jonathan M.
Rather         Name: Jonathan M. Rather         Title:   Managing Member    
WELSH, CARSON, ANDERSON & STOWE VIII, L.P.       By: WCAS VIII Associates LLC,
General Partner       By:   /s/ Jonathan M. Rather         Name: Jonathan M.
Rather         Title:   Managing Member



--------------------------------------------------------------------------------

Certain individual investors and trusts By:   /s/ Jonathan M. Rather  

Jonathan M. Rather, as Attorney-in-

fact for the individual investors listed

below:

  Patrick J. Welsh   Russell L. Carson   Bruce K. Anderson   Andrew M. Paul  
Thomas E. McInerney   Robert A. Minicucci   Paul B. Queally   Anthony J. de
Nicola   D. Scott Mackesy   Sanjay Swani   Laura Van Buren   Sean Traynor   John
Almeida   Eric J. Lee   James R. Matthews   IRA f/b/o Jonathan M. Rather Other
trusts:

Mary R. Anderson TTEE of The Bruce K.

Anderson 2004 Trust

The Bruce K. Anderson 2004 Irrevocable

Trust

By:   /s/ Mary R. Anderson Name:   Mary R. Anderson Title:   Trustee

Carol Welsh TTEE of the Patrick Welsh

2004 Irrevocable Trust

By:   /s/ Carol Welsh Name:   Carol Welsh Title:   Trustee